Citation Nr: 0509447	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from February1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current cardiovascular disorder 
is related to his service connected PTSD.  The record 
contains 2 medical opinions that, in essence, relate the 
veteran's current cardiovascular disability to military-
related stress.  In light of these opinions, VA examination 
and opinion is needed for the appropriate adjudication of 
this case.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all private and VA 
medical records pertaining to treatment 
for his cardiovascular disorder, which 
have not been previously submitted, 
including the private medical records 
including those Dr. Patel and Dr. 
Janovitz.  The RO should then ask the 
doctors and hospitals listed by the 
veteran for the records identified by the 
veteran.  All records obtained should be 
associated with the claims folder.  

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the cardiovascular 
disorder.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should provide 
opinion as to whether the veteran's 
cardiovascular disorder is more likely 
than not related to his military service; 
and whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the cardiovascular 
disorder was caused or is aggravated by 
the veteran's service connected PTSD?  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  A complete rational for any 
opinion expressed should be included in 
the report.      

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




